Title: To James Madison from James Simpson, 14 May 1803 (Abstract)
From: Simpson, James
To: Madison, James


14 May 1803, Tangier. No. 56. Last wrote on 28 Mar. by way of Gibraltar and Lisbon. Has not since heard from JM. Admiral Cederström anchored at Tangier on 19 Apr. to invest Wyk with the Order of Vasa, then sailed for Sweden on 20 May, “his Squadron having all passed the Straits before him.” The emperor has returned to Meknes, where Alcayde Hashash and Wyk have been with him. Wyk returned to Tangier after accommodating the differences between Sweden and Morocco by stipulating a sum of money to be paid annually. Does not yet know the amount, but Wyk assures him the emperor “is very desirous of bringing as many of the Christian Powers to similar terms as he can.” This is a favorite system of Hashash, who “is at present in high favour with his Master.” Hashash has not yet returned, having stopped “two days Journey” from Tangier “to enter upon the Government of a Neighboring Province” which the emperor has committed to his care. “I am persuaded at his return he will not fail of enquiring after the Gun Carriages, and I confess I shall be at a loss how to account satisfactorily for their delay.” Sidi Mohammed Selawy has been relieved of his appointment at Fès and is again with the emperor. “A few weeks ago” some masts and spars were sent from Tangier for the ships at Salé. “As the Emperour is returned to this part of the Country and the moon advanced, it is expected we shall soon see them out about equiping their Cruizers for Sea, hitherto that busyness continues to go on but slowly.” John Brodie of the Betsey, mentioned in his dispatch no. 55 [28 Mar. 1803], was sent home by Gwyn on 30 Apr. in a vessel bound for Salem. Gwyn has “not yet been able to get any tidings of Thomas Lewis” of the Betsey. “On the 13h January last I advised Captain Campbell of the Adams that I had observed some breakers in the offing of this Bay, where such are only seen in very bad Weather; a small Vessel has lately been sent by the Consul of Spain to examine the Rocks which occasion them, but she did not prove sufficient for ascertaining every point with precision; however their bearings I took of East North East from the American Flag Staff, and distance of rather better than two Miles from Cape Malabar (Eastern point of Tangier Bay) nearly West North West, was found pretty correct. Those Rocks have never been laid down in any Chart, but as by this late survey it is found there cannot be more than four fathoms on the Eastern end of them at low Water new & full Moon, they are certainly so dangerous as to induce the Spaniards to investigate them farther, and with the Emperours permission.” Another six months having passed beyond the period mentioned in his 31 Jan. dispatch, he has drawn a bill of £225 on Bird, Savage, and Bird equal to $1,000 for salary. Hopes he will “’ere long have the happyness” of receiving instructions from JM that will enable him to use the credit lodged with them “to a greater extent.” “The Exchange at Gibraltar on London having been at the time of my passing that Bill below par, the difference on it in favour of Government will be abated from the next I may draw.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 3 pp. Docketed by Wagner as received 9 Aug., with his notation, “Quer—was the bill paid.”



   
   A full transcription of this document has been added to the digital edition.

